DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 6, 9 - 22 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a p-type semiconductor material layer located in the gate region; wherein the p-type semiconductor material layer comprises at least one first composition change element, and a content of the at least one first composition change element changes along an epitaxial direction, and the p-type semiconductor material layer is a part of gate of the semiconductor structure as recited in claim 1, the p-type semiconductor material layer comprising at least one first composition change element, and a content of the at least one first composition change element changing along an epitaxial direction; performing selective etching on the p-type semiconductor material layer to reserve the p- type semiconductor material layer in a gate region above the barrier layer, and performing a real- time monitoring the content of the at least one first composition change element during selective etching process; and stopping the selective etching in an event that a preset change curve is found, wherein the p-type semiconductor material layer is a part of gate of the semiconductor structure as recited in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826